                                                                         J S -6

 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   LUIS ESCOBAR and IRMA                       Case No.: EDCV 19-303-GW-SHKx
     LETICIA ESCOBAR,
13                                               (Removed from Superior Court of
                                                 California, County of Riverside,
14              Plaintiffs,                      Case No. RIC1900505)
15                                               ORDER GRANTING JOINT
     v.
                                                 STIPULATION TO REMAND
16                                               PLAINTIFFS’ CASE TO
     FORD MOTOR COMPANY, a
     Delaware Corporation; KARHAY                CALIFORNIA SUPERIOR
17                                               COURT
     LLC, a California Limited Liability
18   Company dba LAKE ELSINORE                   Assigned for all purposes to the
     FORD; and DOES 1 through 10,                Honorable George H. Wu
19   inclusive,
20
                                                 Action Filed:   December 31, 2018

21              Defendants.
22
23
24
25
26
27
28

                                           -1-

                         [PROPOSED] ORDER GRANTING JOINT STIPULATION
 1                                          ORDER
 2         BASED ON THE PARTIES’ STIPULATION AND GOOD CAUSE
 3   APPEARING THEREFORE, this Court hereby remands this matter to the California
 4   Superior Court, County of Riverside.
 5         IT IS SO ORDERED.
 6   DATED: June 12, 2019                     ___________________________
 7                                            HONORABLE GEORGE H. WU,
                                              UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-

                         [PROPOSED] ORDER GRANTING JOINT STIPULATION
